        Case 6:20-cv-00545-ADA Document 14 Filed 09/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

GREATGIGZ SOLUTIONS, LLC,

                 PLAINTIFF,
                                                           Civil Action No. 6:20-cv-00545
vs.

LINKEDIN CORPORATION,                                      JURY TRIAL DEMANDED

                 DEFENDANT.




               STIPULATED MOTION FOR DISMISSAL WITH PREDUDICE

        Plaintiff GreatGigz Solutions, LLC and Defendant LinkedIn Corporation hereby

move for an order dismissing all claims in this action WITH PREJUDICE pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii) and 41(a)(1)(B), and according to the terms of an Agreement between

the parties.    Each party is to bear its own costs, expenses, and attorneys’ fees.
Case 6:20-cv-00545-ADA Document 14 Filed 09/15/20 Page 2 of 2




/s/   Katherine A. Helm           /s/ Thomas Fasone III

Katherine A. Helm                 M. Scott Fuller
Appearing Pro Hac Vice            Texas Bar. No. 24036607
khelm@dechert.com                 sfuller@ghiplaw.com
Dechert LLP                       Thomas G. Fasone III
Three Bryant Park                 Texas Bar No. 00785382
1095 Avenue of the Americas       tfasone@ghiplaw.com
New York, NY 10036
(212) 698-3559                    GARTEISER HONEA PLLC
                                  119 W. Ferguson Street
Nisha Patel                       Tyler, Texas 75702
Appearing Pro Hac Vice            Telephone: (888) 908-4400
nisha.patel@dechert.com
Dechert LLP                       Raymond W. Mort, III
3000 El Camino Real, Suite 650    Texas State Bar No. 00791308
Palo Alto, CA 94306               raymort@austinlaw.com
(650) 813-4834
                                  THE MORT LAW FIRM, PLLC
Timothy Dewberry                  100 Congress Ave, Suite 2000
Texas Bar. No. 24090074           Austin, Texas 78701
timothy.dewberry@dechert.com      Tel/Fax: (512) 865-7950
Dechert LLP
515 Congress Avenue, Suite 1400   ATTORNEYS FOR PLAINTIFF
Austin, TX 78701                  GREATGIGZ SOLUTIONS, LLC
(512) 394-3029

ATTORNEYS FOR DEFENDANT
LINKEDIN CORPORATION
